August 3, 2007 VIA EDGAR TRANSMISSION Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: BioSpecifics Technologies Corp. (“BioSpecifics”) Form 10-KSB for the Fiscal Years Ended December 31, 2005, 2004 and 2003 Form 10-QSB for the Period Ended September 30, 2006 File No. 000-19879 Dear Mr. Rosenberg: We thank you for your comment letter dated July 20, 2007 (“Letter of Comment”) from the Staff of the Securities and Exchange Commission relating to the Form 10-KSB for the fiscal years ended December 31, 2005, 2004 and 2003 referenced above (the “2005 Form 10-KSB”) and the Form 10-QSB for the period ended September 30, 2006 (the “Form 10-QSB”).We are hereby writing to respond to the comments set forth in the Letter of Comment.As discussed with Tabatha Akins on July 31, 2007, we plan on filing Amendment No. 1 to the 2005 Form 10-KSB upon indication from the Staff that our proposed revisions, as set forth in this response letter, would satisfactorily resolve the issues raised in the Letter of Comment. 2005 Form 10-KSB General COMMENT: 1. You are delinquent in filing your quarterly and annual reports.Please file a Form 12b-25 and file your periodic reports promptly. RESPONSE: Jim B. Rosenberg August 3, 2007 Page 2 We plan to file Forms 12b-25 for all quarterly and annual reports that are currently delinquent and to actually file any such reports as soon as possible. Item 6. Management’s Discussion and Analysis of Plan of Operation, page 31 Selected Financial Data, page 32 COMMENT: 2. Please revise your table here to clearly label the table as “restated.”This comment also applies to various areas throughout the document where you are restating the 2003 audited period, including the financial statements. RESPONSE: We will revise the table referenced to clearly label the table as “restated.”We will also revise various other parts of the 2005 Form 10-KSB to include the word “restated,” where the restated 2003 audited period is discussed, including the financial statements. Item 8A. Controls and Procedures, page 46 COMMENT: 3. Please amend your filing to include the information required in Item 307 of Regulation S-B. RESPONSE: We will revise Item 8A, Controls and Procedures to include the information required by Item 307 of Regulation S-B.Our proposed language for this Item is as follows: “Our principal executive officer and principal financial officer evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this report. Based on this evaluation, our principal executive officer and principal financial officer have concluded that (i) our controls and procedures are not effective to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act, as amended, is accumulated and communicated to our management, including our principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure, and (ii) our controls and procedures are not effective in providing reasonable assurance that the information required to be disclosed in this Report has been recorded, processed, summarized and reported as of the end of the period covered by this Report. Jim B. Rosenberg August 3, 2007 Page 3 In light of the material weaknesses described below, we performed additional analyses and other procedures to ensure that our consolidated financial statements included in this Report were prepared in accordance with GAAP.These measures included, among other things, expansion of our year-end closing procedures, and dedication of additional external consultants to scrutinize account analyses and reconciliations at a detailed level. As a result of these and other expanded procedures, we concluded that the consolidated financial statements included in this Report present fairly, in all material respects, our financial position, results of operations and cash flows for the periods presented in conformity with GAAP. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with existing policies or procedures may deteriorate. Further, because of changes in conditions, effectiveness of internal controls over financial reporting may vary over time. A material weakness is a control deficiency, or combination of control deficiencies (within the meaning of Public Company Accounting Oversight Board Auditing Standard No. 2), that results in there being more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis by employees in the normal course of their assigned functions. Management has identified the following material weaknesses in our internal control over financial reporting as of December 31, 2005: ·We did not maintain an effective control environment and specifically, elements of our finance organization were not structured with appropriate resources to ensure the consistent execution of their responsibility to provide independent and pro-active leadership in the areas of monitoring of controls, disclosure reviews and financial reporting.In 2005, we put in place new accounting software to address these issues. ·We lacked appropriate internal controls over our cash disbursement system. As a result, duplicate payments were made to certain vendors and may have been made to others.We believe that the total amount of duplicate payments was less than $10,000.We are pursuing those vendors who received duplicate payments and who have not yet made refunds.Our new accounting software referred to above should minimize the likelihood of this problem from occurring in the future. ·We advanced our former Chairman and CEO $6,000, which could be considered a loan, in contravention of SEC rules and regulations, which was subsequently repaid approximately two weeks later. Jim B. Rosenberg August 3, 2007 Page 4 ·In order to minimize the risk of loss, the Audit Committee mandated in 2006 that non-recurring payments over $10,000 require Board approval and that all checks in excess of $10,000 require two signatures.We implemented the dual signature requirement until the termination of our CFO.After the termination of our CFO, such amounts require approval by one member of our Audit Committee. ·We did not maintain effective control of our capital structure, resulting in the issuance of 56,388 shares of our common stock by management, without Board approval, to an outside consultant who provided personal services to our former Chairman and CEO in addition to providing services to the Company.In addition, the value of these services were not recorded as compensation to our former Chairman and CEO for tax purposes in prior years. In 2006, we recorded $73,882 in additional compensation to our former Chairman and CEO. In addition, management, without proper Board approval, extended the exercise period of 148,800 incentive stock options to January 2006, April 2007 and July 2007 for three former employees beyond that allowed by the various stock option plans that were approved by stockholders resulting in an expense of $59,326.
